Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on November 03, 2020. Claims 1-15 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over DOMINOWSKA et al. (Pub. No. : US 20090144141 A1) in the view of Ramer et al. (Pub. No. : US 20110258049 A1)

As to claim 1 DOMINOWSKA teaches an electronic device comprising: a communicator, a display, and a processor (see figs. 1 and 2) configured to: 
receive search result data based on a search keyword from a first server through the communicator (paragraph [0040]: advertisements may be selected for presentation in conjunction with search results from a search engine, such as the search engine server 208); 
request, from a second server through the communicator, additional information indicating whether each web page comprised in the search result data is an advertising page (paragraph [0041]: The advertisement engine server 204 may select advertisements for presentation on the web page 218 based on the context of the topic to which the web page 218 is directed); and 
control the display to display the search result data, based on the additional information corresponding to the each web page and received from the second server (paragraph [0068]-[0069]: Referring initially to FIG. 7, a screen display 700 is provided illustrating the initial presentation of advertisements with search results in accordance with an embodiment of the present invention. As shown in the example of FIG. 7, a user has performed a search using the input query {digital camera} 702. Based on the input query, a number of web page search results are presented in the search results area 704 (note that search results are not shown for clarity purposes). Additionally, a number of advertisements have been selected and are presented in the advertisement area 706).
DOMINOWSKA does not explicitly disclose but Ramer teaches wherein the additional information is generated by the second server by using a training model trained using an artificial intelligence (AI) algorithm, based on whether the web page comprises an advertisement pattern (Paragraphs [1965], [1745], [1899]: Predictive analytics may also include machine learning techniques. Machine learning includes a number of statistical methods and patterns may be used in targeting advertisement, wherein artificial intelligence may be used for determining relevancy).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify DOMINOWSKA by adding above limitation as taught by Ramer to improve the overall reliability of the system (Ramer, paragraph [0915]).

As to claim 2 DOMINOWSKA together with Ramer teaches an electronic device according to claim 1. Ramer teaches wherein the additional information comprises probability information that the web page is an advertising page, and the processor is further configured to control the display to display a list of web pages comprised in the search result data, and probability information corresponding to the each web page (paragraphs [1414]-[1420]).  

As to claim 3 DOMINOWSKA together with Ramer teaches an electronic device according to claim 1. Ramer teaches wherein the processor is further configured to determine a list of web pages to be displayed on the display from among web pages comprised in the search result data, based on the additional information corresponding to the each web page (paragraph [1511], [1586]).

As to claim 4 DOMINOWSKA together with Ramer teaches an electronic device according to claim 1. Ramer teaches wherein the processor is further configured to exclude web pages of which advertising probability information is greater than or equal to a preset threshold, from among the web pages comprised in the search result data, from the list of web pages to be displayed on the display (paragraph [1857]).

As to claim 5 DOMINOWSKA together with Ramer teaches an electronic device according to claim 1. Ramer teaches wherein the additional information is generated based on at least one of a first score based on access history information of the web page, a second score based on preference information corresponding to a specific user, and a third score based on whether the web page comprises the advertisement pattern (paragraph [1745]).

As to claim 6 DOMINOWSKA together with Ramer teaches an electronic device according to claim 1. Ramer teaches wherein the access history information of the web page comprises at least one of a time on page from when the web page is accessed until when the access to the web page is terminated, and a bounce rate at which the web page is accessed and then the access to the web page is terminated without further accessing other web pages connectable in the web page (paragraph [0301], [0462]).

As to claim 7 DOMINOWSKA together with Ramer teaches an electronic device according to claim 1. Ramer teaches wherein the preference information corresponding to the specific user comprises at least one of information based on input of the specific user, and the access history information of the web page corresponding to the specific user (paragraph [1064]).

As to claim 8 DOMINOWSKA together with Ramer teaches an electronic device according to claim 1. DOMINOWSKA teaches wherein the processor is further configured to: receive the search keyword; and request the search result data based on the search keyword from the first server through the communicator (paragraph [0068]).

As to claims 9-15, they have similar limitations as of claims 1-8 above. Hence, they are rejected under the same rational as of claims 1-8 above. 

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169